Plaintiff was injured as the result of a collision while riding as a passenger in respondent’s car, driven by one Flohr. Respondent had delivered the car to Flohr, an automobile mechanic and repairman, for the purpose of making repairs, knowing that a road test would be necessary, but without specific instructions that passengers should not be taken in the car. Flohr made a trip with the car, during which he made tests. He had invited as passengers the plaintiff, who was not a mechanic and knew nothing about automobiles, and Flohr’s wife and baby, without the knowledge of the respondent. While on this trip, the accident occurred. Judgment dismissing the complaint on the merits unanimously affirmed, with costs. It was not the intention of the Legislature that the provisions of section 59 of the Vehicle and Traffic Law should insure the safety of passengers riding in a car which had been left in the custody of a repairman for the purpose of making repairs, when the passengers were in the car for their own benefit and enjoyment through no invitation of the owner, express or implied, but through the invitation of the repairman, who had no authority, express or implied, to invite them. Such an owner reasonably could not have contemplated or anticipated that his ear would be used upon the street or roadway for any such purpose. Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ.